DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 5/3/2022. Claims 1-8 and 11 have been amended. Claim 12 has been newly added. Claims 1-12 are pending.
	Claim interpretation under 35 U.S.C. 112 Sixth Paragraph are withdrawn in view of the current amendments.

Response to Arguments
	Applicant’s arguments against the cited prior art Navon have been fully considered but are not deemed to be persuasive, upon further consideration of Navon in view of the current amendments.

	Regarding applicant’s contention on page 7 of the remarks that voltage VR of Navon is not the claimed read voltage, it is noted that Navon in Fig 6 par. [0074] discloses reading of the states of a page of memory elements, and in par. [0075] discloses placing a voltage on the control line adjacent to the selected word line in order to define the page to be read, where V = VR + VSENSE, and VSENSE is chosen based on the sense amplifier and has a magnitude of about 0.5 volt. This voltage V of Navon is interpreted as the claimed read voltage. VR can be a value between 0 and 1 volt, according to par. [0075]. When VR- is 0.7 volt, V = 0.5 + 0.7 = 1.2 volt.

	Regarding applicant’s contention of page 7 of the remarks that Navon does not disclose the claimed “drift refresh voltage”, it is noted that Navon in Fig 5 par. [0085] discloses memory cells connected to a word line that is at 0 volts are set to a LRS if they have H volts on their LBL terminal and remain in a HRS if they have M volts on their LBL terminal, and memory cells may be similarly selectively modified from a LRS to a HRS by selectively applying different voltages to LBL terminals while applying H volts to a particular word line, where a H level can be 1.5 volt according to par. [0067]. This H level at 1.5 volt is interpreted as the claimed drift refresh voltage. Furthermore, the H level at 1.5 volt is greater than V = 1.2 volt. Accordingly, this reads on the claimed drift voltage being higher than a read voltage.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Navon et al. (20160284403, pub. Sep. 29, 2016), hereinafter “Navon”.

Regarding independent claim 1, Navon discloses:
A storage control device comprising (see Navon, Fig 1 par. [0039]: memory system 90), comprising: 
circuitry configured to: 
detect a transition bit in a memory cell array in which each bit is in one of a first state or a second state (see Navon, par. [0090]: an ECC circuit in a memory can return some identification of erroneous bits to the memory die, and see par. [0091]: Erroneous bits may include “bad” bits that are the inverse of the bit that was programmed, i.e. a memory cell that was programmed with logic 0 and is read as logic 1, or programmed with logic 1 and read as logic 0, and see Fig 8 par. [0089]: ECC decoding is used to identify erroneous bits in the data read from the page, and see Fig 1 par. [0039]: The memory 102 comprises one or more array of non-volatile memory cells (e.g. flash memory, ReRAM), and see Fig 4 par. [0056]: each of the memory elements is taken to include a non-volatile memory material that can be switched between two stable states of different resistance levels by impressing voltages of different magnitudes and/or duration. For example, one class of material may be placed into a high resistance state, and into a low resistance state. These are the two memory states of the individual memory elements that indicate storage of one bit of data, which is either a “0” or a “1”), wherein 
an actual state of the transition bit is the first state (see Navon, Fig 1 par. [0090]: an ECC circuit in a memory can return some identification of erroneous bits to the memory die, and see par. [0039]: The memory system 90 includes a memory 102 whose operations are controlled by a controller 100, and see Fig 8 par. [0089]: Erroneous bits are then reprogrammed 815 by increasing/decreasing the resistance of the cells containing erroneous bits), and 
a determined state of the transition bit is the second state (see Navon, par. [0091]: Erroneous bits may include “bad” bits that are the inverse of the bit that was programmed, and see Fig 7 par. [0087]: A page of ReRAM cells is programmed. Subsequently, a subset of cells (memory elements) in the page are identified as containing bits that are to be modified 703, i.e. with some of the bits in the page being flipped. The voltages applied to the subset of cells may include voltages to set certain cells that are in a reset condition (like the set operation of FIG. 5), and voltages to reset cells that are in a set condition (like the reset operation of FIG. 4 with LBL voltages selectively applied); and 
control supply of a drift refresh voltage to the transition bit (see Navon, Fig 5 par. [0085]: The program (set) operation of FIG. 5 shows how resistances of cells may be selectively modified from a high resistance state (HRS) to a low resistance state (LRS). While a page of memory cells are programmed together some cells remain in the HRS to record a logic 1 bit while other cells are set to a LRS to record a logic 0. Memory cells connected to a word line that is at 0 volts are set to a LRS if they have H volts on their LBL terminal and remain in a HRS if they have M volts on their LBL terminal. Memory cells may be similarly selectively modified from a LRS to a HRS by selectively applying different voltages to LBL terminals while applying H volts to a particular word line. For example, 0 volts may be applied to LBL terminals of cells to be reset thereby creating a voltage difference of H volts across such cells, while M volts may be applied to LBL terminals of other cells of the same page thereby creating a voltage difference of H-M volts across such cells), wherein the drift refresh voltage is higher (see Navon, par. [0067]: a H level can be 1.5 volt) than a read voltage required for reading from the memory cell array (see Navon, Fig 6 par. [0074]: reading of the states of a page of memory elements, and see par. [0075]: placing a voltage on the control line adjacent to the selected word line in order to define the page to be read, where V = VR + VSENSE, and VSENSE is chosen based on the sense amplifier and has a magnitude of about 0.5 volt, and see par. [0075]: VR can be between 0 and 1 volt).

	Regarding claim 5, Navon further discloses wherein the circuitry is further configured to control supply of a reset voltage to the transition bit as the drift refresh voltage (see Navon, see Fig 7 par. [0087]: A page of ReRAM cells is programmed. Subsequently, a subset of cells (memory elements) in the page are identified as containing bits that are to be modified 703, i.e. with some of the bits in the page being flipped. The voltages applied to the subset of cells may include voltages to set certain cells that are in a reset condition (like the set operation of FIG. 5), and voltages to reset cells that are in a set condition (like the reset operation of FIG. 4 with LBL voltages selectively applied, and see 5 par. [0085]: The program (set) operation of FIG. 5 shows how resistances of cells may be selectively modified from a high resistance state (HRS) to a low resistance state (LRS). While a page of memory cells are programmed together some cells remain in the HRS to record a logic 1 bit while other cells are set to a LRS to record a logic 0. Memory cells connected to a word line that is at 0 volts are set to a LRS if they have H volts on their LBL terminal and remain in a HRS if they have M volts on their LBL terminal. Memory cells may be similarly selectively modified from a LRS to a HRS by selectively applying different voltages to LBL terminals while applying H volts to a particular word line. For example, 0 volts may be applied to LBL terminals of cells to be reset thereby creating a voltage difference of H volts across such cells, while M volts may be applied to LBL terminals of other cells of the same page thereby creating a voltage difference of H-M volts across such cells),
	the reset voltage is for transition from the first state to the second state (see Navon, see Fig 7 par. [0087]: A page of ReRAM cells is programmed. Subsequently, a subset of cells (memory elements) in the page are identified as containing bits that are to be modified 703, i.e. with some of the bits in the page being flipped. The voltages applied to the subset of cells may include voltages to set certain cells that are in a reset condition (like the set operation of FIG. 5), and voltages to reset cells that are in a set condition (like the reset operation of FIG. 4 with LBL voltages selectively applied), and 
the reset voltage is higher (see Navon, par. [0067]: a H level can be 1.5 volt) than the read voltage (see Navon, Fig 6 par. [0074]: reading of the states of a page of memory elements, and see par. [0075]: placing a voltage on the control line adjacent to the selected word line in order to define the page to be read, where V = VR + VSENSE, and VSENSE is chosen based on the sense amplifier and has a magnitude of about 0.5 volt, and see par. [0075]: VR can be between 0 and 1 volt).

Regarding claim 6, Navon further discloses wherein the circuitry is further configured to control supply of the drift refresh voltage to a bit in the first state other than the transition bit (see Navon, Fig 4, 5, par. [0066]: programming operation within the indicated one page of memory elements M114, M124 and M134 is described, and see par. [0067]: The bit lines are set respectively to corresponding voltages M, H and M. In this case, according to the received data, memory elements M114 and M134 are to remain in their reset state, while memory element M124 is being programmed. Therefore, the programming voltages are applied only to memory element M124 of this page by the following steps. [0068] 2. Set the word line of the page being programmed to 0 volts, in this case selected word line WL12. This is the only word line to which the memory elements of the page are connected. Each of the other word lines on all planes is set to the M level, and see par. [0070]: The result of this operation, for the example memory element material mentioned above, is that a programming current IPROG is sent through the memory element M124, thereby causing that memory element to change from a reset to a set (programmed) state. The same will occur with other memory elements (not shown) that are connected between the selected word line WL.12 and a local bit line (LBL) that has the programming voltage level H applied).

Regarding claim 7, Navon further discloses wherein the circuitry is further configured to: 
control supply of a reset voltage to a determined area of the memory cell array as the drift refresh voltage (see Navon, Fig 4 par. [0057]: To reset (erase) a block of memory elements, the memory elements in that block are placed into their high resistance state (HRS) in this example (other examples may reset, or erase, cells by placing them in their LRS state, and see Fig 7 par. [0087]: A page of ReRAM cells is programmed. Subsequently, a subset of cells (memory elements) in the page are identified as containing bits that are to be modified 703, i.e. with some of the bits in the page being flipped. The voltages applied to the subset of cells may include voltages to set certain cells that are in a reset condition (like the set operation of FIG. 5), and voltages to reset cells that are in a set condition (like the reset operation of FIG. 4 with LBL voltages selectively applied, and see 5 par. [0085]: The program (set) operation of FIG. 5 shows how resistances of cells may be selectively modified from a high resistance state (HRS) to a low resistance state (LRS). While a page of memory cells are programmed together some cells remain in the HRS to record a logic 1 bit while other cells are set to a LRS to record a logic 0. Memory cells connected to a word line that is at 0 volts are set to a LRS if they have H volts on their LBL terminal and remain in a HRS if they have M volts on their LBL terminal. Memory cells may be similarly selectively modified from a LRS to a HRS by selectively applying different voltages to LBL terminals while applying H volts to a particular word line. For example, 0 volts may be applied to LBL terminals of cells to be reset thereby creating a voltage difference of H volts across such cells, while M volts may be applied to LBL terminals of other cells of the same page thereby creating a voltage difference of H-M volts across such cells), 
wherein the reset voltage is for transition from the first state to the second state (see Navon, Fig 5 par. [0085]: The program (set) operation of FIG. 5 shows how resistances of cells may be selectively modified from a high resistance state (HRS) to a low resistance state (LRS). While a page of memory cells are programmed together some cells remain in the HRS to record a logic 1 bit while other cells are set to a LRS to record a logic 0. Memory cells connected to a word line that is at 0 volts are set to a LRS if they have H volts on their LBL terminal and remain in a HRS if they have M volts on their LBL terminal. Memory cells may be similarly selectively modified from a LRS to a HRS by selectively applying different voltages to LBL terminals while applying H volts to a particular word line. For example, 0 volts may be applied to LBL terminals of cells to be reset thereby creating a voltage difference of H volts across such cells, while M volts may be applied to LBL terminals of other cells of the same page thereby creating a voltage difference of H-M volts across such cells), and tReply to Office Action of February 3, 2022he reset voltage is higher (see Navon, par. [0067]: a H level can be 1.5 volt) than the read voltage (see Navon, Fig 6 par. [0074]: reading of the states of a page of memory elements, and see par. [0075]: placing a voltage on the control line adjacent to the selected word line in order to define the page to be read, where V = VR + VSENSE, and VSENSE is chosen based on the sense amplifier and has a magnitude of about 0.5 volt, and see par. [0075]: VR can be between 0 and 1 volt); 
detect, as the transition bit, a bit that transitions to the second state by reception of the supply of the reset voltage (see Navon, par. [0091]: Erroneous bits may include “bad” bits that are the inverse of the bit that was programmed, and see Fig 7 par. [0087]: A page of ReRAM cells is programmed. Subsequently, a subset of cells (memory elements) in the page are identified as containing bits that are to be modified 703, i.e. with some of the bits in the page being flipped. The voltages applied to the subset of cells may include voltages to set certain cells that are in a reset condition (like the set operation of FIG. 5), and voltages to reset cells that are in a set condition (like the reset operation of FIG. 4 with LBL voltages selectively applied); and 
control supply of a set voltage to the transition bit (see Navon, Fig 5 par. [0085]: The program (set) operation of FIG. 5 shows how resistances of cells may be selectively modified from a high resistance state (HRS) to a low resistance state (LRS). While a page of memory cells are programmed together some cells remain in the HRS to record a logic 1 bit while other cells are set to a LRS to record a logic 0. Memory cells connected to a word line that is at 0 volts are set to a LRS if they have H volts on their LBL terminal and remain in a HRS if they have M volts on their LBL terminal. Memory cells may be similarly selectively modified from a LRS to a HRS by selectively applying different voltages to LBL terminals while applying H volts to a particular word line. For example, 0 volts may be applied to LBL terminals of cells to be reset thereby creating a voltage difference of H volts across such cells, while M volts may be applied to LBL terminals of other cells of the same page thereby creating a voltage difference of H-M volts across such cells), wherein 
the set voltage is higher (see Navon, par. [0067]: a H level can be 1.5 volt) than the read voltage (see Navon, Fig 6 par. [0074]: reading of the states of a page of memory elements, and see par. [0075]: placing a voltage on the control line adjacent to the selected word line in order to define the page to be read, where V = VR + VSENSE, and VSENSE is chosen based on the sense amplifier and has a magnitude of about 0.5 volt, and see par. [0075]: VR can be between 0 and 1 volt), and 
the set voltage is for transition from the second state to the first state (see Navon, Fig 5 par. [0085]: The program (set) operation of FIG. 5 shows how resistances of cells may be selectively modified from a high resistance state (HRS) to a low resistance state (LRS). While a page of memory cells are programmed together some cells remain in the HRS to record a logic 1 bit while other cells are set to a LRS to record a logic 0. Memory cells connected to a word line that is at 0 volts are set to a LRS if they have H volts on their LBL terminal and remain in a HRS if they have M volts on their LBL terminal. Memory cells may be similarly selectively modified from a LRS to a HRS by selectively applying different voltages to LBL terminals while applying H volts to a particular word line. For example, 0 volts may be applied to LBL terminals of cells to be reset thereby creating a voltage difference of H volts across such cells, while M volts may be applied to LBL terminals of other cells of the same page thereby creating a voltage difference of H-M volts across such cells).

Regarding independent claim 8, Navon discloses:
A storage device comprising (see Navon, Fig 1 par. [0039]: memory system 90): 
a memory cell array in which each bit is in one of a first state or a second state (see Navon, Fig 1 par. [0039]: The memory 102 comprises one or more array of non-volatile memory cells (e.g. flash memory, ReRAM), and see Fig 4 par. [0056]: each of the memory elements is taken to include a non-volatile memory material that can be switched between two stable states of different resistance levels by impressing voltages of different magnitudes and/or duration. For example, one class of material may be placed into a high resistance state, and into a low resistance state. These are the two memory states of the individual memory elements that indicate storage of one bit of data, which is either a “0” or a “1”); and
circuitry configured to:
detect a transition bit in a memory cell array (see Navon, par. [0090]: an ECC circuit in a memory can return some identification of erroneous bits to the memory die, and see par. [0091]: Erroneous bits may include “bad” bits that are the inverse of the bit that was programmed, i.e. a memory cell that was programmed with logic 0 and is read as logic 1, or programmed with logic 1 and read as logic 0, and see Fig 8 par. [0089]: ECC decoding is used to identify erroneous bits in the data read from the page, and see Fig 1 par. [0039]: The memory 102 comprises one or more array of non-volatile memory cells (e.g. flash memory, ReRAM), and see Fig 4 par. [0056]: each of the memory elements is taken to include a non-volatile memory material that can be switched between two stable states of different resistance levels by impressing voltages of different magnitudes and/or duration. For example, one class of material may be placed into a high resistance state, and into a low resistance state. These are the two memory states of the individual memory elements that indicate storage of one bit of data, which is either a “0” or a “1”), wherein 
an actual state of the transition bit is the first state (see Navon, Fig 1 par. [0090]: an ECC circuit in a memory can return some identification of erroneous bits to the memory die, and see par. [0039]: The memory system 90 includes a memory 102 whose operations are controlled by a controller 100, and see Fig 8 par. [0089]: Erroneous bits are then reprogrammed 815 by increasing/decreasing the resistance of the cells containing erroneous bits), and 
a determined state of the transition bit is the second state (see Navon, par. [0091]: Erroneous bits may include “bad” bits that are the inverse of the bit that was programmed, and see Fig 7 par. [0087]: A page of ReRAM cells is programmed. Subsequently, a subset of cells (memory elements) in the page are identified as containing bits that are to be modified 703, i.e. with some of the bits in the page being flipped. The voltages applied to the subset of cells may include voltages to set certain cells that are in a reset condition (like the set operation of FIG. 5), and voltages to reset cells that are in a set condition (like the reset operation of FIG. 4 with LBL voltages selectively applied); and 
control supply of a drift refresh voltage to the transition bit (see Navon, Fig 5 par. [0085]: The program (set) operation of FIG. 5 shows how resistances of cells may be selectively modified from a high resistance state (HRS) to a low resistance state (LRS). While a page of memory cells are programmed together some cells remain in the HRS to record a logic 1 bit while other cells are set to a LRS to record a logic 0. Memory cells connected to a word line that is at 0 volts are set to a LRS if they have H volts on their LBL terminal and remain in a HRS if they have M volts on their LBL terminal. Memory cells may be similarly selectively modified from a LRS to a HRS by selectively applying different voltages to LBL terminals while applying H volts to a particular word line. For example, 0 volts may be applied to LBL terminals of cells to be reset thereby creating a voltage difference of H volts across such cells, while M volts may be applied to LBL terminals of other cells of the same page thereby creating a voltage difference of H-M volts across such cells), wherein the drift refresh voltage is higher (see Navon, par. [0067]: a H level can be 1.5 volt) than a read voltage required for reading from the memory cell array (see Navon, Fig 6 par. [0074]: reading of the states of a page of memory elements, and see par. [0075]: placing a voltage on the control line adjacent to the selected word line in order to define the page to be read, where V = VR + VSENSE, and VSENSE is chosen based on the sense amplifier and has a magnitude of about 0.5 volt, and see par. [0075]: VR can be between 0 and 1 volt).

Regarding claim 9, Navon further discloses wherein the memory cell array is a resistive random access memory (ReRAM) (see Navon, Fig 1 par. [0039]: The memory 102 comprises one or more array of non-volatile memory cells (e.g. ReRAM)), 
the first state is a low resistance state (see Navon, Fig 4 par. [0056]: each of the memory elements is taken to include a non-volatile memory material that can be switched between two stable states of different resistance levels by impressing voltages of different magnitudes and/or duration. For example, one class of material may be placed into a high resistance state, and into a low resistance state. These are the two memory states of the individual memory elements that indicate storage of one bit of data, which is either a “0” or a “1”), and 
the second state is a high resistance state (see Navon, Fig 4 par. [0056]: each of the memory elements is taken to include a non-volatile memory material that can be switched between two stable states of different resistance levels by impressing voltages of different magnitudes and/or duration. For example, one class of material may be placed into a high resistance state, and into a low resistance state. These are the two memory states of the individual memory elements that indicate storage of one bit of data, which is either a “0” or a “1”).

Regarding claim 10, Navon further discloses wherein the memory cell array is a non-volatile memory (see Navon, Fig 1 par. [0039]: The memory 102 comprises one or more array of non-volatile memory cells, and see par. [0056]: each of the memory elements is taken to include a non-volatile memory material that can be switched between two stable states of different resistance levels).

	Independent claim 11 is the method claim corresponding to claim 1, and hence rejected according to the same reasons given for claim 1 above.

Regarding claim 12, Navon further discloses wherein 
the circuitry is further configured to generate position information based on the detection of the transition bit (see Navon, Fig 8 par. [0089]: ECC decoding is used to identify erroneous bits in the data read from the page. Erroneous bits are then reprogrammed 815 by increasing and/or decreasing the resistance of the cells containing erroneous bits. The remaining cells in the page that contain good bits are maintained in their current condition so that they continue to store the same bits), 
the position information is a bit string indicating a position of the transition bit (see Navon, Fig 5 par. [0067]: according to the received data, memory elements M114 and M134 are to remain in their reset state, while memory element M124 is being programmed. Therefore, the programming voltages are applied only to memory element M124 of this page by the following steps), and
the bit string comprises a high level for the transition bit and a low level for bits other than the transition bit (see Navon, Fig 8 par. [0089]: Erroneous bits are then reprogrammed 815 by increasing and/or decreasing the resistance of the cells containing erroneous bits. The remaining cells in the page that contain good bits are maintained in their current condition so that they continue to store the same bits, and see Fig 5 par. [0085]: The program (set) operation of FIG. 5 shows how resistances of cells may be selectively modified from a high resistance state (HRS) to a low resistance state (LRS). While a page of memory cells are programmed together some cells remain in the HRS to record a logic 1 bit while other cells are set to a LRS to record a logic 0. Memory cells connected to a word line that is at 0 volts are set to a LRS if they have H volts on their LBL terminal and remain in a HRS if they have M volts on their LBL terminal. Memory cells may be similarly selectively modified from a LRS to a HRS by selectively applying different voltages to LBL terminals while applying H volts to a particular word line. For example, 0 volts may be applied to LBL terminals of cells to be reset thereby creating a voltage difference of H volts across such cells, while M volts may be applied to LBL terminals of other cells of the same page thereby creating a voltage difference of H-M volts across such cells).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navon (20160284403, pub. Sep. 29, 2016), in view of Ide et al. (20180276073, pub. Sep. 27, 2018), hereinafter “Ide”.

Regarding claim 2, Navon discloses all the claimed limitations as set forth in the rejection of claim 1 above.

Navon does not disclose wherein circuitry is further configured to detect the transition bit based on a comparison between values before and after error correction.

However, Ide discloses wherein circuitry is further configured to detect the transition bit based on a comparison between values before and after error correction (see Ide, Fig 3 par. [0108]: The ECC decoder 22 may perform error correction on data read from the upper page and data read from the lower page. By comparing the data before and after the error correction, the sequencer 21 may count (1) the number of memory cells in which the data “11” is programmed and the data “01” is read and (2) the number of memory cells in which the data “01” is programmed and the data “11” is read).

Navon and Ide are analogous arts, because they are about memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Navon, with the feature of comparing the data before and after the error correction as disclosed by Ide, with the motivation in which the load of a memory controller is reduced, as disclosed by Ide in par. [0018].

Regarding claim 3, the combination of Navon and Ide further discloses wherein the circuitry is further configured to:
perform control to secure a new area not including the transition bit in the memory cell array; and store an error-corrected value in the new area (see Ide, par. [0115]: in the normal refresh (i.e. relocating refresh), data in a block whose number of error bits exceeds a predetermined threshold value may be programmed into another block).

Regarding claim 4, the combination of Navon and Ide further discloses wherein the circuitry is further configured to control storage of the error- corrected value in an area where the drift refresh voltage has been supplied to the transition bit (see Navon, Fig 8 par. [0089]: a selective refresh which is performed in-place, i.e. ewriting corrected bits in the same cells that hold the erroneous bits. Data is read from a ReRAM page 811. Subsequently, ECC decoding is used to identify erroneous bits in the data read from the page. Erroneous bits are then reprogrammed 815 by increasing and/or decreasing the resistance of the cells containing erroneous bits).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111